DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 11 July 2022. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eugene Mishchenko on 20 July 2022.

The application has been amended as follows: 

CANCEL Claims 1 – 6

AMEND Claim 20 so that the “identifying” step reads “identifying a limited-duration period of a choked flow of the gas through the first flow restrictor, wherein the limited-duration period is followed by a period of increasing pressure of the gas;”

Response to Arguments
Applicant’s arguments with respect to the Prior Art Rejection have been fully considered and are persuasive.  The Prior Art Rejection of Claims 7 - 20 has been withdrawn. 

Allowable Subject Matter
Claims 7 – 20 are allowed over the prior art in view of the Examiner’s amendment above.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 7, the prior art fails to anticipate nor render obvious identifying, based on the monitored pressure of the target gas, a limited-duration period of a choked flow of the target gas through the first flow restrictor, wherein the limited-duration period is followed by a period of increasing pressure of the target gas, in combination with the recited claim limitations. These features are critical to the applicant’s invention as they allow for ensuring choked flow has occurred to reduce the number of variables needed to calculate mass flow rate, resulting in a smaller verification equipment footprint, and more time efficiency and accuracy, if not more accurate than, mass flow verification methods, systems, and apparatus based on known ROR (pressure rate of rise) principles, as discussed in [0019] of the filed specification.
Regarding Claim 20, the prior art fails to anticipate nor render obvious identifying a limited-duration period of a choked flow of the gas through the first flow restrictor, wherein the limited-duration period is followed by a period of increasing pressure of the gas, in combination with the recited claim limitations. These features are critical to the applicant’s invention as they allow for ensuring choked flow has occurred to reduce the number of variables needed to calculate mass flow rate, resulting in a smaller verification equipment footprint, and more time efficiency and accuracy, if not more accurate than, mass flow verification methods, systems, and apparatus based on known ROR (pressure rate of rise) principles, as discussed in [0019] of the filed specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856